Exhibit 10.1




GROUPON, INC. 2017 SEVERANCE BENEFIT AGREEMENT


This SEVERANCE BENEFIT AGREEMENT (the "Agreement") is entered into on the ____
day of __________, 2017 (the "Effective Date") between Groupon, Inc., a Delaware
corporation, and [NAME] (the "Executive").
WHEREAS, the Executive will continue to serve as a key employee of the Company
and the Executive’s continued services and knowledge are valuable to the Company
in connection with the management of one or more of the Company’s principal
operating facilities, divisions, departments or subsidiaries;
WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to enter into this Agreement; and
WHEREAS, the Executive and the Company were parties to a prior severance benefit
agreement, which they agree (i) is terminated and superseded in its entirety by
the Agreement as of the Effective Date and (ii) is not to be considered an
Individual Agreement as defined herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Executive hereby agree as
follows:
1.
Definitions.  As used in this Agreement, the following terms shall have the
respective meanings set forth below:

A.
"Board" means the Board of Directors of the Company.

B.
"Cause" means:

i.
the Executive’s material failure to perform his or her reasonably assigned
duties as an employee (other than a failure resulting from the Executive’s
disability) after written notice of such failure from the Company describing the
failure to perform such duties and a reasonable time to cure of at least thirty
(30) days;

ii.
the Executive’s engaging in any intentional act of fraud, theft, dishonesty, or
falsification with respect to the Company;

iii.
the Executive’s conviction (including a plea of guilty or nolo contendere) of
(a) a felony, (b) a crime of moral turpitude, or (c) a criminal act that
prevents the Executive from performing his or her duties with the Company;

iv.
the Executive’s engaging in gross misconduct or the material violation of the
Company’s Global Code of Business Conduct;

v.
the Executive’s violation of any federal or state law or regulation applicable
to the business of the Company; or

vi.
the intentional material breach of any provision of an Individual Agreement
where such breach continues or is not cured (if curable) for more than thirty
(30) days after written notice from the Company to the Executive specifying the
nature of such breach.



1

--------------------------------------------------------------------------------




Termination by the Company shall not be treated as for "Cause" unless the
Company terminates the Executive’s employment within ninety (90) days following
the initial occurrence of the above conditions.
C.
"Change in Control" means the occurrence of either of the following events:

i.
an Ownership Change Event or a series of related Ownership Change Events
(collectively, a "Transaction") in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Board members or, in the case of an
Ownership Change Event described in clause (iii) of the definition of Ownership
Change Event, the entity to which the assets of the Company were transferred
(the "Transferee"), as the case may be; or

ii.
approval by the stockholders of a plan of complete liquidation or dissolution of
the Company;

provided, however, that a Change in Control shall be deemed not to include: (a)
a transaction in which a majority of the members of the board of directors of
the continuing, surviving or successor entity, or parent thereof, immediately
after such transaction is comprised of Incumbent Directors; or (b) the
conversion of the Company’s Class A common stock and Class B common stock into
common stock. For purposes of the preceding sentence, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting securities of one or more corporations or other business
entities which own the Company or the Transferee, as the case may be, either
directly or through one or more subsidiary corporations or other business
entities. The Board shall have the right to determine whether multiple sales or
exchanges of the voting securities of the Company or multiple Ownership Change
Events are related, and its determination shall be final, binding and
conclusive.
D.
"Change in Control Termination" means an Eligible Termination that occurs during
the 12-month period beginning on the date of a Change in Control. A Change in
Control Termination also includes an Eligible Termination in circumstances where
(i) a Change in Control occurs, and (ii) the Executive’s employment with the
Company was terminated in an Eligible Termination without Cause within six (6)
months prior to the date on which the Change in Control occurs.

E.
"Code" means the Internal Revenue Code of 1986, as amended.

F.
"Company" means Groupon, Inc., a Delaware corporation.

G.
"Eligible Termination" means the Executive’s "separation from service" (within
the meaning of Section 409A) with the Company and its subsidiaries that is (i)
an involuntary termination of employment by the Company without Cause, or (ii) a
resignation for Good Reason. An Eligible Termination does not include a
termination of employment (a) by the Company for Cause, (b) by the Executive
other than for Good Reason, (c) as a result of the Executive’s death, or (d) by
the Company due to the Executive’s absence from the



2    

--------------------------------------------------------------------------------




Executive’s duties with the Company on a full-time basis for at least 180
consecutive days as a result of the Executive’s incapacity due to physical or
mental illness. An Eligible Termination also does not include a termination of
employment occurring upon a sale of all or part of the business in which the
Executive is employed, a merger or other combination, spin-off, reorganization
or liquidation, dissolution or other winding up or other similar transaction
involving the Company, in any such case where an offer of comparable employment
is made to the Executive by the purchaser, acquirer or successor or surviving
entity (including a third-party vendor) concurrently with his or her
termination.
H.
"Equity-Based Award" means a Stock Option, restricted stock unit or other
equity-based award granted under the Incentive Plan.

I.
"Good Reason" means, without the Executive’s express written consent, the
occurrence of any of the following events:

i.
a material adverse change in the nature or scope of the Executive’s authority,
powers, functions, duties, responsibilities, or reporting relationship

[For the Chief Executive Officer only: (including Executive’s ceasing to
directly report to the chief executive officer or board of directors of a
publicly traded entity);]
[For the Chief Financial Officer, General Counsel and Chief Accounting Officer
only: (including Executive’s ceasing to directly report to the chief executive
officer, [For the Chief Accounting Officer only: president, executive vice
president, chief financial officer, senior vice president] or board of directors
of a publicly traded entity); provided, however, it shall not be Good Reason
under this clause (i) if, following a Change in Control in which the Company is
acquired and remains a separate business entity as part of another entity,
Executive continues to (a) serve as [chief financial officer][general
counsel][chief accounting officer] of the Company or its successor and (b)
directly report to the [chief executive officer][chief financial officer] of the
Company serving in such position immediately prior to such Change in Control;]
[For the other applicable executives: provided that it shall not be a material
adverse change in Executive’s reporting relationship if the Executive directly
reports to (a) the board of directors or (b) an individual who is at the level
of chief executive officer, president, executive vice president or senior
vice-president, in each case of (a) and (b), of the Company or its successor
(including the Company’s or its successor’s ultimate parent company, if any);]




3    

--------------------------------------------------------------------------------




ii.
a material reduction by the Company in the Executive’s rate of annual base
salary;

iii.
the failure of the Company to continue any material compensation plan in which
the Executive is participating, unless the Executive is permitted to participate
in other plans providing the Executive with substantially comparable
compensation-related benefits, or the taking of any action by the Company which
would adversely affect the Executive’s participation in or materially reduce the
Executive’s compensation-related benefits under any such plan;

iv.
a change in the Executive’s primary employment location to a location that is
more than 50 miles from the primary location of the Executive’s employment
immediately before such change; or

v.
the failure of the Company to obtain from any successor or transferee of the
Company an express written and unconditional assumption of the Company’s
obligations under this Agreement, as further described in Section 5.C(ii) of
this Agreement.

The Executive’s employment may be terminated by the Executive for Good Reason
only if (a) an event or circumstance set forth in this Section 1.I shall have
occurred and the Executive provides the Company with written notice thereof
within ninety (90) days after the Executive has knowledge of the occurrence or
existence of such event or circumstance, which notice shall specifically
identify the event or circumstance that the Executive believes constitutes Good
Reason, (b) the Company fails to correct the circumstance or event so identified
within thirty (30) days after the receipt of such notice, and (c) the Executive
resigns within sixty (60) days following the expiration of the cure period
referenced in the preceding clause (b).
J.
"Incentive Plan" means the Groupon, Inc. 2011 Incentive Plan, as amended from
time to time.

K.
"Incumbent Director" means a director who either (i) is a member of the Board as
of the Effective Date or (ii) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

L.
"Individual Agreement" means an employment or other agreement between the
Executive and the Company that was in effect on the Effective Date and provides
for severance benefits in the event of qualifying terminations of employment (as
determined under such agreement). If the Executive is covered by an Individual
Agreement that provides for severance benefits upon the Executive’s termination
for "good reason" (as defined in such Individual Agreement), the Individual
Agreement shall be deemed amended to the extent necessary to include within such
"good reason" definition any circumstance that would entitle the Executive to
terminate his or her employment for Good Reason under Section 1.I.

M.
"Ownership Change Event" means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then-



4    

--------------------------------------------------------------------------------




outstanding securities entitled to vote generally in the election of Board
members; (ii) a merger or consolidation in which the Company is a party; or
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company (other than a sale, exchange or transfer to one or more
subsidiaries).
N.
"Section 409A" means Section 409A of the Code and the regulations thereunder.

O.
"Stock Option" means a stock option granted under the Incentive Plan.

P.
"Termination Date" means the date on which an Executive experiences an Eligible
Termination.  

2.
Severance Benefits.

A.
Eligibility. The provisions of this Section 2 apply only if (i) the Executive
experiences an Eligible Termination, (ii) the Executive executes the
Confidentiality, Intellectual Property and Restrictive Covenants Agreement (the
"CIPRA") or an equivalent agreement that includes Non-Compete (excluding
California Executives), Nonsolicitation and No-Hire clauses and (iii) the
Executive executes a standard mutual separation agreement containing, among
other provisions, a release of claims in substantially the form attached hereto
as Attachment A (a "Release") within forty-five (45) days following the
Termination Date, and does not revoke such Release before the date the release
of claims contained therein becomes effective.

B.
Basic Cash Severance Payment. If at the time of the Eligible Termination the
Executive is not covered by an Individual Agreement, the Company shall pay the
Executive in a lump sum on the 60th day after the Termination Date (the "Payment
Date") an amount equal to ________ (___) months of the Executive’s annual base
salary from the Company and its subsidiaries to the extent not theretofore paid;

[For the applicable executives: provided, that, if such Eligible Termination is
a Change in Control Termination, the amount payable under this Section 2.B shall
be, in lieu of the foregoing, equal to ____ (___) months of the Executive’s base
salary. No amount shall be payable under this Section 2.B if at the time of the
Eligible Termination the Executive is covered by an Individual Agreement.] OR
[For the Chief Executive Officer, the Chief Financial Officer and the General
Counsel only: provided however, no amount shall be payable pursuant to the
preceding clause under this Section 2.B if at the time of the Eligible
Termination the Executive is covered by an Individual Agreement. If at the time
of a Change in Control Termination the Executive is not covered by an Individual
Agreement, the Company shall pay the Executive, in addition to the payment
provided for in the preceding sentence, in a lump sum on the Payment Date an
amount equal to the Executive’s target annual cash incentive award for the year
of such Change in Control Termination (to the extent not theretofore paid)
multiplied by a fraction, the numerator of which is the number of days of
Executive’s employment during the calendar year of such Change in Control
Termination, and the denominator of which is the number of days in the calendar
year in which the Change in Control Termination occurs. No amount shall be
payable pursuant to the preceding sentence under this Section 2.B if at the time
of the Change in Control Termination the Executive is covered by an Individual
Agreement.]




5    

--------------------------------------------------------------------------------




C.
Additional Cash Severance Payment. If (i) at the time of the Eligible
Termination the Executive is not covered by an Individual Agreement that
provides for Company-subsidized coverage under Part 6 of Subtitle B of Title I
of the Employee Retirement Income Security Act of 1974, as amended ("COBRA") or
any payment intended to serve as an allowance for post-termination health care
coverage, and (ii) on the Payment Date the Executive is enrolled in COBRA
continuation coverage under the Company’s group health plan, the Company shall
pay the Executive in a lump sum on the Payment Date an amount equal to the
monthly COBRA premium applicable to the Executive as of the Payment Date
multiplied by the number of months for which the Executive is entitled to
payment under Section 2.B above. Notwithstanding the foregoing, this Section 2.C
shall cease to apply as of the effective date of any regulation or other
guidance under which payment of such component would be deemed to violate any
nondiscrimination requirements under the Patient Protection and Affordable Care
Act.

D.
Equity Award Vesting Acceleration.

i.
Upon an Eligible Termination that is not a Change in Control Termination, the
vesting and exercisability of the Executive’s Stock Options and other
Equity-Based Awards shall be accelerated to the extent provided in Exhibit 1.
Notwithstanding the foregoing, an Executive who is covered under an Individual
Agreement shall be entitled to the vesting and exercisability consequences under
such Individual Agreement, but any such vesting and exercisability benefits
shall count toward satisfying the accelerated vesting and exercisability under
Exhibit 1.

ii.
Upon a Change in Control Termination, the vesting and exercisability of the
Executive’s Stock Options and other Equity-Based Awards shall be accelerated to
the extent provided in Exhibit 2.  Notwithstanding the foregoing, an Executive
who is covered under an Individual Agreement shall be entitled to the vesting
and exercisability consequences under such Individual Agreement, but any such
vesting and exercisability benefits shall count toward satisfying the
accelerated vesting and exercisability under Exhibit 2.

3.
Additional Change in Control Provisions.

A.
Obligations of the Executive. The Executive agrees that in the event any person
or group attempts a Change in Control, the Executive shall not voluntarily leave
the employ of the Company without Good Reason (i) until such attempted Change in
Control terminates or (ii) if a Change in Control shall occur, until ninety (90)
days following such Change in Control.

B.
Section 4999 Excise Tax. 

i.
Anything in this Agreement to the contrary notwithstanding, in the event it is
determined that (a) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its subsidiaries) or any entity that effectuates a Change in Control (or
any of its affiliated entities) to or for the benefit of the Executive (whether
pursuant to this Agreement or otherwise) (the "Payments") would be subject to
the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), and
(b) the reduction of the amounts



6    

--------------------------------------------------------------------------------




payable to the Executive under this Agreement to the maximum amount that could
be paid to the Executive without giving rise to the Excise Tax (the "Safe Harbor
Cap") would provide the Executive with a greater after-tax amount than if such
amounts were not reduced, then the amounts payable to the Executive under this
Agreement shall be reduced (but not below zero) to the Safe Harbor Cap.  The
reduction of the amounts payable hereunder, if applicable, shall be made to the
extent necessary in the following order: (1) the acceleration of vesting of
stock options with an exercise price that exceeds the then fair market value of
the stock subject to the award and of other equity awards, provided that such
the value of such acceleration is not permitted to be determined under Treasury
Regulation Section 1.280G-1, Q/A-24(c); (2) the payment under Sections 2.B
and 2.C; (3) any equity awards accelerated pursuant to Section 2.D or otherwise
valued at full value, provided that the value of such acceleration is not
permitted to be determined under Treasury Regulation Section 1.280G-1,
Q/A-24(c); (4) the acceleration of vesting of stock options with an exercise
price that exceeds the then fair market value of the stock subject to the award
and other equity awards, provided that the value of such acceleration is
permitted to be determined under Treasury Regulation Section 1.280G-1,
Q/A-24(c); and (5) the acceleration of vesting of all other stock options and
equity awards on a basis resulting in the highest amount retained by the
Executive.  For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced. 
If the reduction of the amounts payable hereunder would not result in a greater
after-tax result to the Executive, no amounts payable under this Agreement shall
be reduced pursuant to this provision.
ii.
All determinations required to be made under this Section 3.B shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the "Accounting Firm") which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company.  Notwithstanding the foregoing, in the event (a) the
Board shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (b) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (c) the Accounting Firm is serving as accountant or auditor for the
person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees, costs and expenses (including, but not limited to,
the costs of retaining experts) of the Accounting Firm shall be borne by the
Company.  If Payments are reduced to the Safe Harbor Cap or the Accounting Firm
determines that no Excise Tax is payable by the Executive without a reduction in
Payments, the Accounting Firm shall provide a written  opinion to the Executive
to the effect that the Executive is not required to report any Excise Tax on the
Executive’s federal income tax return, and that the failure to report the Excise
Tax, if any, on the Executive’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty.  The determination



7    

--------------------------------------------------------------------------------




by the Accounting Firm shall be binding upon the Company and the Executive
(except as provided in Section 5.C below).
iii.
If it is established pursuant to a final determination of a court or an Internal
Revenue Service (the "IRS") proceeding which has been finally and conclusively
resolved, that Payments have been made to, or provided for the benefit of, the
Executive by the Company which are in excess of the limitations provided in this
Section (referred to hereinafter as an "Excess Payment"), the Executive shall
repay the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of the Executive’s receipt of such Excess Payment until
the date of such repayment.  As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the determination, it is possible
that Payments which will not have been made by the Company should have been made
(an "Underpayment"), consistent with the calculations required to be made under
this Section.  In the event that it is determined (a) by the Accounting Firm,
the Company (which shall include the position taken by the Company, or together
with its consolidated group, on its federal income tax return) or the IRS or
(b) pursuant to a determination by a court, that an Underpayment has occurred,
the Company shall pay an amount equal to such Underpayment to the Executive
within ten (10) days of such determination together with interest on such amount
at the applicable federal rate from the date such amount would have been paid to
the Executive until the date of payment.  The Executive shall cooperate, to the
extent the Executive’s expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the IRS in connection with the Excise Tax or the determination of the
Excess Payment.  Notwithstanding the foregoing, in the event that amounts
payable under this Agreement were reduced pursuant to Section 3.B(i) and the
present value of any Payment is subsequently re-determined by the Accounting
Firm within the context of Treasury Regulation Section 1.280G-1 Q/A 33 that
reduces the value of the Payment, the Company shall promptly pay to Executive
any amounts payable under this Agreement that were not previously paid solely as
a result of Section 5.A, subject to the Safe Harbor Cap.

iv.
A payment or reimbursement of expenses described in this Section 3 shall be made
promptly and in no event later than December 31 of the year following the year
in which such expenses were incurred, any reimbursement of expenses incurred due
to a tax audit or litigation shall be made no later than the end of the calendar
year immediately following the calendar year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or, if
no taxes are to be remitted, the end of the calendar year following the calendar
year in which the audit or litigation is completed, and the amount of such
expenses eligible for payment or reimbursement in any year shall not affect the
amount of such expenses eligible for payment or reimbursement in any other year
nor shall such right to payment or reimbursement be subject to liquidation or
exchange for another benefit.

4.
Section 409A.



8    

--------------------------------------------------------------------------------




A.
In General. The parties intend that this Agreement and the benefits provided
hereunder be interpreted and construed to comply with Section 409A to the extent
applicable thereto.  Notwithstanding any provision of this Agreement to the
contrary, this Agreement shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith.  Although the Company intends to
administer this Agreement so that it will comply with the requirements of
Section 409A, the Company does not represent or warrant that this Agreement will
comply with Section 409A or any other provision of federal, state, local or
non-United States law.

B.
Prohibition on Acceleration of Payments.  The time or schedule of any payment or
amount scheduled to be paid pursuant to the terms of this Agreement, or pursuant
to the terms of any other employment agreement or compensation arrangement
entered into between the Executive and the Company or any of its subsidiaries,
may not be accelerated hereunder, or under any such other employment agreement
or other compensation arrangement, except as permitted under Section 409A.

C.
Delay Period. In the event that any payment or distribution or portion of any
payment or distribution to be made to the Executive hereunder cannot be
characterized as a "short-term deferral" for purposes of Section 409A and is not
otherwise exempt from the provisions of Section 409A, and the Executive is
determined to be a "specified employee" under Section 409A, such portion of the
payment shall be delayed until the earlier to occur of the Executive’s death or
the date that is six (6) months after the Executive’s termination of employment
with the Company and its subsidiaries (the "Delay Period").  Upon the expiration
of the Delay Period, the payments delayed pursuant to this Section 4.C shall be
paid to the Executive in a lump sum, and any remaining payments due under this
Agreement shall be payable in accordance with their original payment schedule.

5.
Miscellaneous.

A.
Withholding Taxes.  The Company may withhold from all payments due to the
Executive hereunder all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom.

B.
Scope of Agreement.  Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or its subsidiaries.

C.
Successors; Binding Agreement.

i.
This Agreement shall not be terminated by any merger or consolidation of the
Company whereby the Company is or is not the surviving or resulting corporation
or as a result of any transfer of all or substantially all of the assets of the
Company.  In the event of any such merger, consolidation or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

ii.
The Company agrees that concurrently with any merger, consolidation or transfer
of assets referred to in Section 5.C(i), it will cause any successor or
transferee



9    

--------------------------------------------------------------------------------




unconditionally to assume, by written instrument delivered to the Executive, all
of the obligations of the Company hereunder. 
iii.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

D.
Notices.

i.
For purposes of this Agreement, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, addressed (a) if to the
Executive, to the last known residential address on file for the Executive with
the Company, and if to the Company, [For the applicable executives: attention
General Counsel, with a copy to the Secretary] [For the General Counsel only:
attention Chief Executive Officer], or (b) to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

ii.
A written notice of the Executive’s Termination Date by the Company or the
Executive, as the case may be, to the other, shall (a) indicate the specific
termination provision in this Agreement relied upon, (b) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (c) specify the Termination Date (which date shall be
not less than fifteen (15) days after the giving of such notice).  The failure
by the Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

E.
Governing Law; Validity.  The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

F.
Counterparts.  This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original and both of which together shall constitute
one and the same instrument.



10    

--------------------------------------------------------------------------------




G.
Entire Agreement.  Except to the extent expressly provided herein, this
Agreement constitutes the entire understanding between the parties with respect
to the Executive’s severance pay and benefits in the event of a termination of
the Executive’s employment with the Company and supersedes any other agreement,
whether written or unwritten, with respect thereto.

6.
Full Settlement; Resolution of Disputes.

A.
The Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. 

B.
If there shall be any dispute between the Company and the Executive in the event
of any termination of the Executive’s employment, then unless and until there is
a final, nonappealable judgment by a court of competent jurisdiction declaring
that such termination was for Cause or that the Company is not otherwise
obligated to pay any amount or provide any benefit to the Executive under
Section 2, the Company shall pay all amounts, and provide all benefits, to the
Executive that the Company would be required to pay or provide pursuant to
Section 2 as though such termination were by the Company without Cause or by the
Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amounts pursuant to this Section 6.B except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled.

C.
If any contest or dispute shall arise under this Agreement involving termination
of the Executive’s employment with the Company or involving the failure or
refusal of the Company to perform fully in accordance with the terms hereof, the
Company shall reimburse the Executive, on a current basis, for all legal fees
and expenses, if any, incurred by the Executive in connection with such contest
or dispute; provided, however, that in the event the resolution of any such
contest or dispute includes a finding denying, in total, the Executive’s claims
in such contest or dispute, the Executive shall be required to reimburse the
Company, over a period of twelve (12) months from the date of such resolution,
for all sums advanced to the Executive pursuant to this Section 6.C.  Payment or
reimbursement of expenses described in this Section 6.C shall be made promptly
and in no event later than December 31 of the year following the year in which
such expenses were incurred, and the amount of such expenses eligible for
payment or reimbursement in any year shall not affect the amount of such
expenses eligible for payment or reimbursement in any other year nor shall the
right to payment or reimbursement be subject to liquidation or exchange for
another benefit.

7.
Agreement Modification, Waiver, or Termination.

A.
Subject to Section 7.B, no provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure



11    

--------------------------------------------------------------------------------




by the Executive or the Company to insist upon strict compliance with any
provision of this Agreement or to assert any right the Executive or the Company
may have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
B.
The Company shall have the right prior to a Change in Control, in its sole
discretion, pursuant to action by the Board, to approve the termination of this
Agreement, which termination shall not become effective until the date fixed by
the Board for such termination, which date shall be at least 120 days after
notice thereof is given by the Company to the Executive in accordance with
Section 5.D; provided, however, that no such action shall be taken by the Board
during any period of time when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided, further, that in no event shall this Agreement
be terminated during the one-year period commencing on the date of a Change in
Control.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the Effective Date.
Groupon, Inc.


By: _______________________


Executive


__________________________
NAME




12    

--------------------------------------------------------------------------------






EXHIBIT 1
Vesting Acceleration Upon an Eligible Termination (Non-Change in Control
Termination)
The effect on the Executive’s Equity-Based Awards of an Eligible Termination
that is not a Change in Control Termination is as follows:
1.
Immediately upon the Executive’s Termination Date, the portion of the
Executive’s unvested Equity-Based Awards (whose vesting is based solely on
continued service over time) that is scheduled to vest during the ______ (___)
month period beginning on the Termination Date shall immediately vest.
Additionally, Executive shall immediately vest in the amount of any outstanding
performance based equity awards for the annual performance period in which the
Termination Date occurs equal to the lesser of (i) the full number of shares for
such performance based equity awards or (ii) the full number of such performance
based shares multiplied by a fraction, the numerator of which is the sum of the
number of days of Executive’s employment during the annual performance period in
which the Termination Date occurs plus _____ days, and the denominator of which
is the number of days in such performance period, with the actual amount earned
under such vested award, if any, to be based on and subject to actual
performance results as certified by the Committee following such performance
period and paid within thirty (30) days of the Committee’s certification.

2.
Each of the Executive’s vested Stock Options shall remain exercisable following
the Termination Date until the expiration of the term of the Stock Option (as
set forth in the Stock Option agreement).

3.
Notwithstanding anything to the contrary in this Exhibit 1, the timing of
payment of any Equity-Based Award that provides for the "deferral of
compensation" (as such term is defined under Section 409A) may not be
accelerated except as otherwise permitted under Section 409A.





1

--------------------------------------------------------------------------------






EXHIBIT 2
Vesting Acceleration Upon a Change in Control Termination
The effect on the Executive’s Equity-Based Awards of a Change in Control
Termination are as follows:
1.    Immediately upon the Executive’s Termination Date, ____________ percent
(____%) of the Executive’s outstanding Equity-Based Awards (or equity awards
granted in substitution therefor by an acquirer of, or successor to, the
Company) that are not otherwise vested shall become immediately vested, with any
performance-based conditions for such awards (with respect to the performance
period in which the Termination Date occurs) deemed satisfied at the target
level. In the event the Executive’s employment is terminated in a Change in
Control Termination on a date that precedes the Change in Control date, any
Equity-Based Awards that were accelerated by application of Exhibit 1 shall
count toward satisfying the accelerated vesting described in the preceding
sentence.
2.    Each of the Executive’s vested Stock Options shall remain exercisable
following the Termination Date until the expiration of the term of the Stock
Option (as set forth in the Stock Option agreement).
3.    Notwithstanding anything to the contrary in this Exhibit 2, the timing of
payment of any Equity-Based Award that provides for the "deferral of
compensation" (as such term is defined under Section 409A) may not be
accelerated except as otherwise permitted under Section 409A.






2

--------------------------------------------------------------------------------






ATTACHMENT A
Release of Claims
Waiver and General Release of Claims.  (a) In exchange for the promises made by
the Company in this Agreement, Employee unconditionally waives and releases all
known and unknown, suspected and unsuspected, accrued and unaccrued, fixed and
contingent claims and causes of action of any kind that he/she has or may have
against the Company, its parents, subsidiaries, affiliates, predecessors,
successors, divisions, affiliates, and its/their respective officers, directors,
agents, attorneys, employees, employee benefit plans, plan administrators,
insurers, assignees, fiduciaries, administrators, trustees, and legal
representatives, both past and present (collectively the "Released Parties")
from any and all known or unknown actions, causes of action, claims or
liabilities of any kind which have been or could be asserted against the
Released Parties arising out of or related to his/her employment with and/or
termination from employment with any of the Released Parties and/or any other
occurrence up to and including the date on which he/she signs this Waiver and
Release (the "Effective Date").


(b) The claims and causes of action Employee is releasing and waiving include,
but are not limited to, any and all claims and causes of action that the
Released Parties or any of them:


(i) have violated any type of written or unwritten contract, agreement,
understanding, policy, benefit, retirement and/or pension plan, promise and/or
covenant of any kind, including any covenant of good faith and fair dealing;


(ii) have discriminated against Employee on the basis of any characteristic or
trait protected under any law, including but not limited to race, color, sex,
sexual orientation, national origin, ancestry, disability, religion, marital or
parental status, citizenship, age, source of income, or entitlement to benefits,
in violation of any of the following statutes, as amended, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act ("ADEA"), the Employee Retirement Income Security Act, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the National Labor Relations Act or any other federal,
state or local human rights, civil rights, wage and hour, pension or labor law,
rule and/or regulation;


(iii) have violated public policy or common law, including but not limited to
claims for personal injury, invasion of privacy, retaliatory discharge,
negligent hiring, retention or supervision, defamation, intentional or negligent
infliction of emotional distress and/or mental anguish, intentional interference
with contract, negligence, detrimental reliance, loss of consortium to
Employee or any member of his/her family, promissory estoppel; and/or


(iv) are in any way obligated for any reason to pay Employee damages, expenses,
litigation costs (including attorney’s fees), wages, bonuses, severance pay,
separation pay, termination pay, any type of payments or benefits based on
Employee’s separation from employment, incentive pay, commissions, disability
benefits or sick pay, compensatory damages, punitive damages, and/or interest.


Nothing in this Agreement shall preclude Employee from asserting any claim that
cannot be waived by law, or from exercising his/her rights to receive: (1) any
sums to be paid or provided under this Agreement, or (2) any vested, accrued
benefits to which he/she is (or becomes) otherwise entitled pursuant to the
terms of the employee benefit plans in which he/she is a participant immediately
prior to the Separation Date (collectively the "Exempted Claims").  




1

--------------------------------------------------------------------------------




EMPLOYEE UNDERSTANDS AND AGREES THAT, OTHER THAN THE EXEMPTED CLAIMS AND CLAIMS
THAT CANNOT BE WAIVED BY LAW, HE/SHE IS WAIVING AND RELEASING ANY AND ALL CLAIMS
AGAINST THE RELEASED PARTIES (INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT) TO THE EFFECTIVE DATE OF THIS AGREEMENT IN
EXCHANGE FOR CONSIDERATION TO WHICH HE/SHE IS NOT OTHERWISE ENTITLED.


(c) Employee acknowledges that nothing in this Agreement (including the
Confidentiality, Non-Disclosure and Non-Disparagement clauses herein) shall be
construed to prevent or limit him/her from communicating with, filing a charge
with, or participating in any investigation conducted by, the U.S. Equal
Employment Opportunity Commission ("EEOC") or applicable state agency, the U.S.
Securities and Exchange Commission ("SEC"), or any other federal, state or local
government body or agency, without notice to or prior authorization from the
Company, or to prevent any challenge by him/her to the waiver and release of any
claim under the ADEA. This provision does not authorize Employee to disclose
attorney-client privileged information of the Company.


(d) Employee agrees that he/she waives any and all entitlement to relief,
including, but not limited to, any monetary damages and equitable relief, with
respect to any claim or cause of action released in this Agreement. This
provision does not limit Employee’s right to receive an award for information
provided to the SEC.


(e) Employee further agrees that, to his/her knowledge, the Company has been in
compliance with all laws up to and including the date on which Employee signed
this Agreement.


(f) Employee further waives and gives up any right to become, and promises not
to consent to become, a member of any class or collective action in a case in
which claims are asserted against the Company that are related in any way to
Employee’s employment or the termination of Employee’s employment with the
Company. If, without Employee’s prior knowledge and consent, Employee is made a
member of a class in any proceeding, Employee agrees to opt out of the class at
the first opportunity.


(g) Employee agrees that his/her waiver and release of rights under this
Agreement is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990 and he/she covenants and agrees that: (i) he/she
has been given at least twenty-one (21) days in which to consider, sign and
return this Agreement to the Company; (ii) he/she is hereby being advised in
writing to consult with an attorney concerning this Agreement; and (iii) he/she
will have seven (7) days from the date of signing to revoke this Agreement if
he/she so desires. Any revocation must be in writing, signed by him/her and must
be received by Human Resources _________via email at ________, within the
revocation period to be deemed effective.


This Agreement shall be void and of no force and effect if Employee revokes it,
but if he/she signs and does not revoke it, then it shall then become effective
and enforceable. Employee understands that if he/she revokes this Agreement,
he/she will not receive the Consideration provided under Paragraph 3 of this
Agreement.






2    